  8:12-cr-00379-RFR-SMB Doc # 120 Filed: 10/05/20 Page 1 of 1 - Page ID # 199



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:12CR379

         vs.
                                                               ORDER ON APPEARANCE FOR
CRYSTAL CALLAWAY,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on September 9, 2020 regarding Second Petition
for Offender Under Supervision [106]. Mary Gryva represented the defendant. Martin Conboy
represented the government.
        The government moved for detention based upon risk of flight and danger. The defendant
was not in federal custody and the issue of detention was held in abeyance until such time as the
defendant comes into federal custody.
        The defendant has now come into federal custody and has submitted the issue of detention to
the court. The court finds that the defendant failed to meet her burden to establish by clear and
convincing evidence that she will not flee or pose a danger to any other person or to the community.
Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted
as to risk of flight and danger and the defendant shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.


        Dated this 5th day of October, 2020.

                                                        BY THE COURT:

                                                        s/ Susan M. Bazis
                                                        United States Magistrate Judge
